Citation Nr: 1308757	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-18 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating of 70 percent for posttraumatic stress disorder (PTSD), effective July 6, 2007.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from October 1967 to November 1987. 

The evaluation of the Veteran's PTSD arose from the initial award of service connection in 2007, when it was assigned a 30 percent disability evaluation, effective from July 2007.  The rating was subsequently increased to a 50 percent evaluation, effective from July 2007, and to a 70 percent evaluation, effective from March 2009.  In a November 2012 statement, the Veteran expressed his satisfaction with the 70 percent evaluation, but contends the disability should have been rated at that level from the date service connection was established.  The Board will consider that question below.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) (holding a Veteran may limit an appeal as he wishes and, such limitation serves to limit, if not remove, the Board's authority to adjudicate the claim); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Effective July 6, 2007, the evidence of record reflects that the Veteran's PTSD symptomatology has caused occupational and social impairment, with deficiencies in most areas.

2.  In November 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation for PTSD have been met effective July 6, 2007.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Initial Rating of 70 percent for PTSD, effective July 6, 2007

Criteria & Analysis

As indicated above, a September 2007 rating decision granted service connection for PTSD and assigned a 30 percent disability rating effective July 6, 2007.  A Notice of Disagreement was received in October 2007.  A January 2009 rating decision assigned a 50 percent disability rating for PTSD effective July 6, 2007.  An April 2012 rating decision assigned a 70 percent disability rating for PTSD effective March 1, 2009.  In a November 2012 statement, the Veteran limited his appeal to entitlement to an initial rating of 70 percent for PTSD, effective July 6, 2007.  Thus, the determination below need only pertain to this matter.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) (holding a Veteran may limit an appeal as he wishes and, such limitation serves to limit, if not remove, the Board's authority to adjudicate the claim); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Regarding the rating criteria for PTSD, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

VA outpatient treatment records dated in July 2007 reflect that the Veteran stated that his wife was threatening to leave him.  He reported angry outbursts, panic attacks and a depressed mood.  Although he denied suicidal thoughts lately, he reported that recently he wished that he was dead.  Nevertheless, he was described as well groomed; his speech was within normal limits; and his judgment was considered fair.  

The Veteran underwent a VA examination in August 2007.  He reported difficulty relating to other people because he felt detached from them.  He stated that he had panic attacks and a depressed mood, suicidal ideation and passive thoughts of death.  However, he denied any plans to harm himself.  At the time, he was on medical leave of absence at work due to a coronary bypass surgery.  He stated that he was able to maintain his employment because he mostly worked alone.  He also reported being married for approximately 35 years with one son, but he described his family relationship as rocky.  

Upon mental status examination, the Veteran was adequately dressed and groomed.  His affect was blunt.  His mood was dysphoric.  His speech was clear, coherent, and goal-directed.  He was oriented to time, place, and person.  Insight and judgment were adequately developed.  The examiner diagnosed PTSD and although she assigned a GAF score of 50, the examiner noted that the Veteran experienced only a mild level of impairment in social and occupational functioning.  

VA outpatient treatment records dated in November 2007 reflect that the Veteran had an adequate appearance, spontaneous speech, anxious mood, mildly constricted affect, linear thought process, appropriate thought content, with no suicidal or homicidal ideation.  The Veteran was oriented to person, place, time, and situation.  He had good impulse control, insight, and judgment.  On February 19, 2008 and February 21, 2008, however, the Veteran was noted to have occupational and social impairment with deficiencies at work and in family relationships.  He reported suicidal ideations, but no plans, and he was sad and irritable.  It was also noted he neglected his personal appearance, and that he recently separated from his wife and experienced difficulties at his job with his boss.  The Veteran was given a GAF score of 50.  On March 31, 2008, the Veteran continued to experience occupational and personal impairments.  He was separated from his wife and experienced a number of conflicts at his job.  He was described as having gross impairment in thought processing and communication, and suicidal thoughts, but without the plan or means.  He had a GAF score of 45.  

After reviewing all of the evidence of record, the Board finds that the Veteran's disability picture from July 6, 2007 is more accurately reflected by a 70 percent disability rating, as the evidence of record demonstrates that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In July 2007, the Veteran's wife was threatening to leave him, and later records dated in February 2008 reflect the Veteran has separated from his wife of many years, and he was experiencing difficulties at his job with his boss.  This reflects an inability to establish and maintain effective relationships and a difficulty in adapting to work-settings.  Moreover, February 2008 VA treatment records specifically reflect that the Veteran was considered to have occupational and social impairment with deficiencies at work and in family relationships, and other records revealed the following symptoms that are also contemplated by a 70 percent rating: passive suicidal ideation (with no active intent or plan); impaired impulse control, including angry outbursts and irritability; and neglect of personal appearance.  Accordingly, the Board concludes that the criteria for an initial rating of 70 percent for PTSD, effective July 6, 2007, have been met.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary with regard to this issue.


Increased Rating for Diabetes Mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In an August 2008 rating decision, the RO assigned a 20 percent rating for diabetes mellitus, effective April 10, 2008.  In November 2012, following the issuance of an October 2012 supplemental statement of the case that addressed both the PTSD and diabetes increased rating claims, the Veteran indicated on a VA Form 9 (Appeal to Board of Veterans' Appeals) that he only wished to appeal the PTSD rating claim. He thus, effectively withdrew his appeal of entitlement to a rating in excess of 20 percent for diabetes mellitus.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to an increased rating for diabetes mellitus.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and the issue of entitlement to an increased rating for diabetes mellitus is dismissed.


ORDER

Subject to the law and regulations governing the payment of monetary benefits, entitlement to an initial rating of 70 percent for PTSD, effective July 6, 2007, is granted.  

The appeal of entitlement to a rating in excess of 20 percent for diabetes mellitus is dismissed.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


